                     IN THE UNITED STATES DISTRIC1 COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

JOVAN WILLIAMS,

       Plaintiff,	                                       JUDGMENT IN A CIVIL CASE

   V.	                                                       Case No. 17-cv-452-jdp

JOSE RE'YES,

       Defendant.


      This action came before the court and a jury for consideration with District Judge
James D. Peterson presiding. The issues have been tried and the jury has rendered its verdict.


       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Jose Reyes dismissing this case.



Approved as to form this 31-pday of April, 2019.

              7	es t
Jam s D. Peterson
District Judge

                                                                  4/3/2019

Peter Oppeneer, Clerk of Court	                                  Date
